               Case
      JS44(Rcv.1  1) 2:21-cv-14035-AMC Document
               û/2(                       CIVIL1COV
                                                 Entered
                                                    ER SHon EET
                                                            FLSD Docket 01/22/2021 Page 1 of 1
     TheJS44ci vilcoversheetandtheinfonnationcontainedhereinneitherreplacenorsupplementtheslingandserviceofpleadingsorotherpapersasrequiredbylaw,exctptas
     providcdby localnllesofcourt. Thisform,approvedby theJudicialConferenceoftheUnitedStatesinSeptember1974,isrequiredfortheuseoftheClerkofCourtforthe
     purposeofinitiatingthecivildockd sheet. (SEEINSTRUCTIONSTW AFA'FPAGE OFFJSSFORA,  &
     1.(a) PL TIFFS                                                                    DEFENDANTS                2:21-cv-14035-AMC
                       ANA MARIA SOARES                                                                                                                                                                    RobertA Meeks& Joshua K M eeksd/b/a Meeks Realty,
            (b) CountyorResidenceofFirstListedPlaintiff ST.LUCIE.FL                                                                                                                                        M tRtAks Rmaltv & '
                                                                                                                                                                                                                             Inqllrancn.SmII4Frnn. M P & PM LLG . nnd
                                                                                                                                                                                                          CountyofResidenceofFirstListedDerendant GIBSON. IN
                                IEXCEPTIN &/..
                                             %PU INTIFFcAsn)                                                                                                                                                                                                rf
                                                                                                                                                                                                                                                             # us.
                                                                  FILED BY                                                                                                                                                                                                  rzz
                                                                                                                                                                                                                                                                              pzM7>->-osEstwzp
                                                                                                                                                                                                                                                 c NDEMNATION cAsEs,USE THE Locv lox oF
                                                                                                                                                                                                                               THE'
                                                                                                                                                                                                                                  ntAè ,oyLANDINVOLVBD.
            (c).Att
                  orneys(
                        FirmNante.Aadress,cadTeleplt
                                                   oneNumbel)                                                                                                                                              Attorneys(IfKnobvn
                                                                                                                                                                                JA8 2 2021
                                                                                                                                                                                   ANGE A E.NOBLE
                                                                                                                                                                                  CLERK .S.DIST.CTL
    H .BASIS OF JURISDICTION (macea,''
                                     x''in5,,
                                            eaoxtS
                                                 hl
                                                  fy,
                                                    ?                                                                                                                                                                                             -.            CIPAI, PARTIES(placean'
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      x'int)?,
                                                                                                                                                                                                                                                                                             eBoxprmai
                                                                                                                                                                                                                                                                                                     nte
    I
    --1l U.                                                                                                                                                                                   fFol'Diversît
                                                                                                                                                                                                          )'Cases01
                                                                                                                                                                                                                  14.
                                                                                                                                                                                                                    $                     ' andOnt !BoxforDe
                                                                                                                                                                                                                                                           fendant
                                                                                                                                                                                                                                                                 )
           S.Government                                                 1-13 FederalQuesti
                                                                                         on                                                                                                                         PTF DEF                                 PTF DEF
            Pl
             ai
              ntiff                                                       ' (I  JS GovernmentNotaPart
                                                                                                    y)                                                                                  CitizenofThisStat  c        I
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                    -l1 U-I 1 IncorpomtedorPri
                                                                                                                                                                                                                    x                        ncipalPlace I  '-I4 F-I4
                                                                                                                                                                                                                                                                                       ofBusgnessInThisSlate
    F-12 U.S.Government                                                 I
                                                                        -
                                                                        xl4 Diversity                                                                                                   CitizenofM otherState                                    F-I2 I
                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                      xl 2 IncorporatedandPrincipalPl
                                                                                                                                                                                                                                                                                    ace
                      Defendant                                                           (Indicate(Dl/
                                                                                                      zczsx/
                                                                                                           pi
                                                                                                            /ofpartiesinItent111
                                                                                                                               )                                                                                                                                                       ofBusinessInAnotherState
                                                                                                                                                                                        CitizeaorSubjedofa                                      1-l3 1
                                                                                                                                                                                                                                                     -l ForeignNation                                                                                   1
                                                                                                                                                                                                                                                                                                                                                        -l6 1
                                                                                                                                                                                                                                                                                                                                                            -16
                                                                                                                                                                                            ForeignCountry
    IV .NA TUR E OF SUIT (pt                                                    ace,,?'x.              'inoneBoxtl,,4g2                                                                                   '                                                            Clickherefor:NamreofSuitCodeDescli tions.
     ..'.
     qE
      IE
       !.y'.E'
        .
             èq
              i'Jé1X)@.itq.
                          ljj''
                              ,'.'''.33YA..II.
                                             y.
                                              'ijtkèériE
                                                       !1)J
                                                          :'Erjt
                                                               .Srk
                                                                  .jL
                                                                  . .r$ik.
                                                                         :V.<.
                                                                         '   :rt;'i
                                                                                  .p
                                                                                  :hhE;
                                                                                      1l
                                                                                       àj'
                                                                                         7@'
                                                                                          .  t'!'o:'-':(''
                                                                                           k:'           F).%l:
                                                                                                              #/>lq'
                                                                                                              '               ,ilihii1r:,.'iI';!E::..'''>L':
                                                                                                                   ))L.'E..'':+
                                                                                                                   .                        ..
                                                                                                                                              '
                                                                                                                                                           é'
                                                                                                                                                            rq'
                                                                                                                                                              i:
                                                                                                                                                               4h)û,
                                                                                                                                                                   )'.
                                                                                                                                                                     2''-'''''JGF#(ù
                                                                                                                                                                                   ''Lï
                                                                                                                                                                                      '''''...
                                                                                                                                                                                             0.
                                                                                                                                                                                              '.,',
                                                                                                                                                                                                  ';:q::j
                                                                                                                                                                                                        l#)ï.YaH:lrrif.11'611/1;* .1414
                                                                                                                                                                                                                                      ,1!?1*'t.
                                                                                                                                                                                                                                              ;dl.
                                                                                                                                                                                                                                                 '1I'.
                                                                                                                                                                                                                                                     ''.?1r%q!
                                                                                                                                                                                                                                                             k;i'
                                                                                                                                                                                                                                                                ,(?'''i
                                                                                                                                                                                                                                                                      ê'
                                                                                                                                                                                                                                                                       ?.i
                                                                                                                                                                                                                                                                         ),':$-'
                                                                                                                                                                                                                                                                               .t
                                                                                                                                                                                                                                                                                t'
                                                                                                                                                                                                                                                                                q./
                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                   i:
                                                                                                                                                                                                                                                                                    @;F:
                                                                                                                                                                                                                                                                                       I;1iht?1E)ih12rhikt$.
                                                                                                                                                                                                                                                                                                           'i!jj
                                                                                                                                                                                                                                                                                                               2,12tlilp'i      '
                                                                                                                                                                                                                                                                                                                         l'.o Alkp
                                                                                                                                                                                                                                                                                                                                 r2:t'''..':'
                                                                                                                                                                                                                                                                                                                                            iEi;r
                                                                                                                                                                                                                                                                                                                                                lt
                                                                                                                                                                                                                                                                                                                                                 .llt2
                                                                                                                                                                                                                                                                                                                                                     ''.
                                                                                                                                                                                                                                                                                                                                                       't''::%,.''.1
                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                   j.
                                                                                                                                                                                                                                                                                                                                                                   .(
                                                                                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                                                                                    ,1
                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                     $
                                                                                                                                                                                                                                                                                                                                                                     1j
                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                     i1'
                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                       4r
                                                                                                                                                                                                                                                                                                                                                                        #.#T
                                                                                                                                                                                                                                                                                                                                                                          Es.
                                                                                                                                                                                                                                                                                                                                                                           .k
                                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                            jk
                                                                                                                                                                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                                                                                                                                                                             :g4
                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                               k)
                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                ):
                                                                                                                                                                                                                                                                                                                                                                                 6
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 1j
                                                                                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                  ;,
                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                   ;(
                                                                                                                                                                                                                                                                                                                                                                                    '..
                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                      '!
                                                                                                                                                                                                                                                                                                                                                                                       'j.
                                                                                                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                                                                                                       ;
            ll0Insuranco                                                    PERSONAL G JURY                                           PERSONAL INJURY                                        625DrugRclatcd Seizure                                             422Appeal28USC 158                                            375F
            l20Marine                                                      310Ai
                                                                               rplane        '
                                                                                             r-l365PcrsonalInjury -                                                                             ofProperty21USC 88l                                             423Withdrawal                                                     al
                                                                                                                                                                                                                                                                                                                              376QuiscCl
                                                                                                                                                                                                                                                                                                                                     Tamai
                                                                                                                                                                                                                                                                                                                                         m
                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                         31sUS
                                                                                                                                                                                                                                                                                                                                            Act
                                                                                                                                                                                                                                                                                                                                              C
            130MillerAct                                                   3l5Ai
                                                                               rplaneProduct       ProductLiabilit
                                                                                                                 y                                                                           690Othcr                                                              28USC 157                                                     3729(a))
       l40Negoti
               ableInsttumeat      Liability                                                                                 F-I367HealthCate/                                                                                                                                  4û()SuteReapportionment
    I
    --Il50RecoveryofOverpayment 320Assault,Libel&                                                                                  Phannaceutical                                                                                                       E
                                                                                                                                                                                                                                                        ''.
                                                                                                                                                                                                                                                          sPRt* R#rYWGHTS :F$I
                                                                                                                                                                                                                                                                             Jè 410Antitrust
                                                                                                                                                                                                                                                                             :
                & EnforcementofJudgment                                             Sl
                                                                                     andcr                                                  Personallnjury                                                                                                      820Copyrights                                                 430BanksandBanking
            151MedicareAct                                                 330FcderalEmployers'                                          .ProductLiability                                                                                                      830Patent                                                     450C
            l52 Reco                                                                                                                                                                                                                                                                                                              ommcrce
                          veryofDefaul
                                     ted                                            Liability                                1
                                                                                                                             -l368AsbestosPersonal                                                                                                              835Patcnt-Abbreviated                                         460Dcportation
                  StudentVoans                                             340Marine                                                         InjuryProduct                                                                                                         New DrugApplication                                        470RacketeerInfl
                                                                                                                                                                                                                                                                                                                                             uencedand
                  (ExcludesVcterans)                                       345MarineProduct                                                  Liabilit
                                                                                                                                                    y                                                                                                           840Trademark                                                     CorruptOrganizati
                                                                                                                                                                                                                                                                                                                                                 ons
    F-1153RecoveryofOvemayment     Li
                                    ability                                                                                    PERSONALPROPERTY EL'E.
                                                                                                                                                    E'
                                                                                                                                                     d'
                                                                                                                                                      #
                                                                                                                                                      .
                                                                                                                                                      ?
                                                                                                                                                      'lE*2
                                                                                                                                                          ;''IJABO ;,
                                                                                                                                                                    .
                                                                                                                                                                    :'6i
                                                                                                                                                                       :
                                                                                                                                                                       i.i).'h 'rl 880DefendTradeSecrets        480ConsumerCredit
          ofVeteran'sBenetits   350MotorVehicie                                                                                  370OtherFraud      710FairLaborStandards                Actof2016                 (l5USC 1681orl692)
    I'
     -Il60Stockholders'Suitq    355MotorVehicle                                                                                  371TruthinLending      Act                                                     485TelephoneConsumer
    I-
     xl190OtherContract        . ProductLiabilit
                                               y                                                                             r-I380OtherPersonal    720Labor/Management i         '
                                                                                                                                                                                  i
                                                                                                                                                                                  t?E
                                                                                                                                                                                  E i
                                                                                                                                                                                    'E
                                                                                                                                                                                     's(.
                                                                                                                                                                                        jCIL
                                                                                                                                                                                           'I'
                                                                                                                                                                                           A E
                                                                                                                                                                                             .R CURITYEl.')tti
                                                                                                                                                                                                             :1    ProtectionAct
            l95ContactProductLi
                              ability                                      360OtherPersonal                                                 PropertyDamage                                           Relations                                                 861HIA (1395/                                                 490Cable/satTV
            l96Franchise                                                           Injury                                    1
                                                                                                                             -1385Propcrt
                                                                                                                                        yDamagc                                              740RailwayLaborAct                                                862BlackLung(923)                                              850Securitics/commoditi
                                                                                                                                                                                                                                                                                                                                                    cs/
                                                                           362PcrsonalInjury-                                               ProductLiabil
                                                                                                                                                        ity                                  751FamilyandMedical                                               863DIWC/DIWW (405(g))                                                  Exchange
                                       MedicalMalpractico                           LcaveAct                                                                                                                                                                   864SSID TitleXVI                                              890OtherStatutoryActions
'
    72t.-,i7
           :
           k1k
             :
             '
             /;taR.DRERTY.ttt>4r
                               l
                               >h I
                                  ti
                                  ll
                                   tjr
                                     kctvlLRIG.H.T&l)t
                                                     !
                                                     (?)'
                                                        #(
                                                         )l
                                                          :
                                                          y PRISONKRZKTITIDNK#I
                                                                              ' 790OtherLaborLi tigation                                                                                                                                                       865RSI(405(g))                                                891AgrigulturalActs
       210LandCondemnation          440OthcrCivilm ghts      HabeasCorpus:      791EmployccRetircmcnt                                                                                                                                                       893E
    I
    --I220Foreclosure               44IVoting                463AlicnDctaince      IncomcSccurityAct                                                                                                                              itk b ?' ';f s , thttllt 895Frncviro
                                                                                                                                                                                                                                                                  cd  nme
                                                                                                                                                                                                                                                                     om ofnt
                                                                                                                                                                                                                                                                           IaloMa
                                                                                                                                                                                                                                                                            nf   ttcir
                                                                                                                                                                                                                                                                               rmat   s
                                                                                                                                                                                                                                                                                     on
            230RentLease& Ejectment                                        442Employment                                            5l0MotionstoVacate                                                                               870Taxes(U.S.Plaintiff    Act              '
            240TortstoLand                                                 443Housin#                                                  Sentence                                                                                          orDefendant)       896Arbitrati
                                                                                                                                                                                                                                                                       on
    F-I2245
         90TortProductLiability
           Al1OthcrRealPropcrty                                               Accommodations
                                                                           445 Amcr.w/Disabilities-
                                                                                                                                    530Geneml
                                                                                                                                    535DeathPcnalty                                   Fljvit'
                                                                                                                                                                                            :Lk',j C
                                                                                                                                                                                                                                     871IRs-
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                              fhirdPart
                                                                                                                                                                                                                                                      y     899AdministrativeProcedure
                                                                                                                                                                                                   IIM M I RATlthgNrij:
                                                                                                                                                                                                                      Eqàrft;x.E,i       26USC 7609            Ace evieworAppealof
                                                                              Employment                                            Othcr:                                                  462NamralizationApplication                                        Agency Decision
                                                                           446Amer.w/Disabilities- 540Mandamus& Other                                                                       465ötherInunigration                                                                                                             95ûConstitutionalityof
                                                                              Other                                                 550CivilRights                                                   Actions                                                                                                                         StateShtutes
                                                                           448 Education                                            555Prisen Condition
                                                                                                                                    560CivilDetainee-
                                                                                                                                       Conditionsof
                                                                                                                                       Confinement
    V. ORIGIN (
              Placean.'
                      #''in0neBox(7,1
                                    /.p.
                                       )
    rx-j1 Ori
            ginal                              1-)2 Removed9om                                                             Remandedfrom                                  I
                                                                                                                                                                         --I4 Reinstatedor g-j5 Transferredfrom (-)6 Multidistrict                                                                                                     I
                                                                                                                                                                                                                                                                                                                                       --I8 Multidistlict
                Proceeding                                  StateCourt                                                     AppellateCourt                                             Reopened                                       AnotherDistrict                                          Litigation-                                          Litigation-
                                                                                                                                                                                                                                     (spec#)                                                 Transfer                                               DirectFile
                                 CitetheU.S.CivilStatuteunderwhichyouarefiling(D0notrffe/zlrf
                                                                                            --f
                                                                                              rffolltz
                                                                                                     lxffml/e.NunlessJfper.
                                                                                                                          Wts:
    W       .   CA USE OF ACTION B28 USC 1332etseqand 15USC sec1, 2
                                   rot-descriptionoj-cause:                                                                                                                                                                                                                                                                            .
                                                                              Breach ofContract,Fraud Fraudulentconcealment, Fraud in the inducement,Breach ofFiduciary,Misrepresentation,Constructive Fraud Shermar
    VII.QEQUESTED IN (-7 CHECK IFTHISISA CLASSACTION                                                                                                                                        DEMAND $                                                                      CHECK YESonl
                                                                                                                                                                                                                                                                                     yifdemandedincomplai
                                                                                                                                                                                                                                                                                                        nt'
                                                                                                                                                                                                                                                                                                          .
        co LM NT:        UNDER RULE23,F.R.CV.P.                                                                                                                                                                                                                           JultyDE     : r  x
                                                                                                                                                                                                                                                                                           -lyes N NO
    VHI. RELATED CASEIS)
                  IF ANY                                                           (Se.
                                                                                      efugfl
                                                                                           -
                                                                                           ucffon#: J
                                                                                                                               UDGE                                                                                                                            DOCKETNUMBER
  DATE                                                                                                                          SIGNATURE OF ATTORNEY OF RECORD
' 1/19/2021                                                                                                    '
  FOR OFFICE USE ONLY
        RECEIPT #                                             AMOUNT                                                                      APPLYING IFP                                                                     .   JUDGE                                                           MAG.JUDGE
